Citation Nr: 1041311	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-23 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to 
December 1969, a portion of which represented service in the 
Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The appellant (the widow of the Veteran) seeks entitlement to 
service connection for the cause of the veteran's death.  In 
pertinent part, it is contended that the Veteran's "self-
medication" with alcohol for his service-connected schizophrenia 
caused or contributed substantially or materially to his death 
from end-stage renal disease.  In addition, it is contended that 
hypertension which had its origin during the Veteran's period of 
active military service played a substantial role in his death 
from that same renal disease.  

In that regard, a review of the record discloses that the Veteran 
died on October 12, 2005.  According to the Certificate of Death, 
the immediate cause of the Veteran's death was end-stage renal 
disease, due to, or as a consequence of, cirrhosis, due to, or as 
a consequence of, hepatitis C.  At the time of the Veteran's 
death, service connection was in effect for schizophrenia, 
evaluated as 10 percent disabling, and the residuals of a gunshot 
wound to the left foot, with fracture of the first metatarsal, 
evaluated as noncompensably disabling.  

The Board observes that, during the course of a hearing before 
the undersigned Acting Veterans Law Judge in July 2010, the 
appellant indicated that, on one occasion, she sought 
"counseling" at the Bradford Rehabilitation Center (in 
Birmingham, Alabama), at which time she was advised that her 
husband's (the Veteran's) schizophrenia and alcohol abuse could 
be "very much related."  See Transcript, pp. 7-8.  Currently, 
records of that "counseling" are not a part of the Veteran's 
claims folder.  Nor is there any indication that the RO has 
attempted to obtain those records.  Under the circumstances, the 
Board is of the opinion that additional development of the 
evidence is necessary prior to a final adjudication of the 
appellant's claim for service connection for cause of the 
Veteran's death.  

Finally, the Board notes that the Veterans Claims Assistance Act 
of 2000 (VCAA) imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits (as in this 
case), it is required to notify the appellant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must (1) inform the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the appellant about the information and 
evidence that VA will seek to provide; and (3) inform the 
appellant about the information and evidence she is expected to 
provide.  

Moreover, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the 
Court held that when VA receives a detailed claim for service 
connection for the cause of a Veteran's death under 38 U.S.C.A. 
§ 1310 (West 2002), it must provide a detailed notice to the 
claimant.  Specifically, the Court held that, under 38 U.S.C.A. 
§ 5103(a), the notice must include:  (1) a statement of the 
conditions, if any, for which the Veteran was service connected 
at the time of death; (2) an explanation of the evidence and 
information required to substantiate a cause of death claim based 
on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a cause of death claim based on a condition not yet 
service connected.  Regrettably, in the case at hand, no such 
notice has been provided to the appellant.  

More specifically, while in correspondence of December 2005, and 
once again in July 2006, the appellant was provided with general 
information regarding entitlement to service connection for the 
cause of the veteran's death, she was not provided with the 
detailed notice required in claims for service connection for 
cause of death, as specified by the Court in Hupp, supra.  
Significantly, on January 27, 2009, the Compensation and Pension 
Service of the Veterans Benefits Administration, Department of 
Veterans Affairs, published Fast Letter 09-05 regarding new 
notice and development requirements in cases involving claims for 
service connection for cause of death.  Such "detailed" notice 
must be provided to the appellant prior to the adjudication of 
her current claim for service connection for service connection 
for the cause of the Veteran's death.  

Accordingly, in light of the aforementioned, the case is REMANDED 
to the RO/AMC for the following actions:  

1.  The appellant and her representative 
should be furnished appropriate notice 
under 38 U.S.C.A. § 5103(a), to include a 
statement of the conditions, if any, for 
which the Veteran was service connected at 
the 





time of his death, an explanation of the 
evidence and information required to 
substantiate a claim for service connection 
for cause of death based on a previously 
service-connected condition, and an 
explanation of the evidence and information 
required to substantiate a claim for 
service connection for cause of death based 
on a condition not yet service connected.  
In so doing, the RO/AMC should comply with 
all pertinent provisions of Veterans 
Benefits Administration Fast Letter 09-05 
(January 27, 2009) regarding appropriate 
notice and development in claims involving 
service connection for cause of death.  A 
copy of the letter providing the appellant 
with such notice must be included in the 
claims folder.  

2.  The RO/AMC should then contact the 
appellant, with a request that she provide 
the full name and address for the 
aforementioned Bradford Rehabilitation 
Center which is apparently located in 
Birmingham, Alabama.  Following receipt of 
that information, the RO/AMC should contact 
the Bradford Rehabilitation Center, with a 
request that they provide copies of any and 
all records of "counseling" provided the 
appellant following her husband's, the 
Veteran's, death in October 2005.  The 
appellant should be requested to sign the 
necessary authorization for release of such 
private medical records to the VA.  
Moreover, all attempts to procure those 
records should be documented in the file.  
If the RO/AMC cannot obtain those records, 
a notation to that effect should be 
included in the claims file.  In addition, 
the appellant and her representative should 
be informed of any such problem.  

3.  Thereafter, the RO/AMC should review 
the appellant's claim for service 
connection for the cause of the veteran's 
death.  Should the benefit sought on appeal 
remain denied, the appellant and her 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant action taken on the claim for 
benefits since the issuance of a Statement 
of the Case in June 2008.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



